DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srikanth et al. (US 2013/0232254), hereafter “Srikanth,” in view of Li et al. (US 2017/0337138), hereafter “Li.”
Regarding claim 1, a system for automatically tuning big data workloads (Srikanth: 4068, 4070, 4074 of FIG. 4G; 4076 of FIG. 4H; par 0027) across various cloud platforms (Srikanth: 110 of FIG. 1; par 0016), the system being in communication with a cloud platform and a user (Srikanth: 102, 110 of FIG. 1; par 0016), the cloud platform including data storage (Srikanth: par 0018), the system comprising:	a non-transitory computer-readable medium having a computer program stored thereon for execution by one or more processors, the computer program operable to tune big data workloads (Srikanth: 120 of FIG. 1; par 0016, 0017);	a system information module in communication with the cloud platform (Srikanth: 

Li teaches: 	a cloud platform including a data engine (Li: par 0089 […Spark…]; 0132). 	It would have been obvious to one of ordinary skill in the art to implement the Spark data engine of Li within the Srikanth system with predictable results. One would be motivated to make the combination to provide the benefits of the Spark data engine’s ability to efficiently process workloads. One would further be motivated to make the combination in order to provide the benefit of Li’s dynamic adjustment of data engine configuration based on individual task/workload statistics. One would still further be motivated to make the combination because it would have been apparent that any of a variety of execution environments could have been utilized to process the workloads of Srikanth; accordingly, implementing the Spark engine of Li within the Srikanth system 

Regarding claim 2, the system of claim 1, wherein the system information module gathers information about the data workload and any associated cloud platform or data engine (Srikanth: 4022-4028 of FIG. 4C; 4032, 4036 of FIG. 4D; par 0024). 

Regarding claim 3, the system of claim 2, wherein the system information module gathers information selected from the list consisting of: structured query language (SQL) queries; machine learning jobs; data processing jobs (Srikanth: 4032, 4036 of FIG. 4D; par 0024); metadata; system metrics (Srikanth: par 0021); data engine metrics (Li: par 0072, 0079); cloud hardware information (Srikanth: par 0023); inventory of compute resources provided by the cloud platform (Li: par 0059); price per unit of compute resources (Srikanth: par 0021); and policies to control budget and service level agreements (SLAs) from administrators (Li: par 0061). 



Regarding claim 5, the system of claim 4, wherein the determined recommendations are based at least in part on historical data of usage, metrics, and configuration of the data engine, as stored in the systems information module (Srikanth: par 0029; Li: par 0072, 0073). 

Regarding claim 6, the system of claim 1, wherein the cloud tuner determines desirable or optimal hardware and data engine configurations (Srikanth: par 0017; Li: par 0093, 0094).

Regarding claim 8, the system of claim 6, wherein the cloud tuner utilizes algorithms to tune the big data workload based at least in part upon (i) the static tuner (Srikanth: par 0017) and (ii) a size of available clusters, machine types for one or more cluster, storage policies and cost (Srikanth: par 0017, 0018), and/or network topology of one or more clusters. 

Regarding claim 9, the system of claim 1, wherein the automation module applies the recommendations from the static tuner and the cloud tuner to the data engine (Srikanth: par 0017; Li: par 0087). 



Claims 7, 11, 12, 14-17, 19, and 21 are rejected as being unpatentable over Srikanth et al. (US 2013/0232254), in view of Li et al. (US 2017/0337138), and further in view of Liu et al. (US 2018/0159727), hereafter “Liu.”
Regarding claim 7, Srikanth-Li teaches the system of claim 6, wherein the cloud tuner determines desirable or optimal hardware and data engine configurations based at least in part on service level agreements (Li: par 0064). 	Srikanth-Li does not teach: 	policies to control budget. 	In a similar environment, Liu teaches: 	policies to control budget (par 0042).	It would have been obvious to one of ordinary skill in the art to implement the budgetary considerations of Liu within the Srikanth-Li system with predictable results. One would be motivated to make the combination in order to provide the benefit of greater financial control to users of Srikanth-Li. One would further be motivated to make the combination in view of Srikanth-Li and Liu’s shared purpose of minimizing costs in a cloud environment. One would further be motivated to make the combination in view of 

Regarding claim 11, the system of claim 1, wherein the cloud tuner recommends improved performance across different data models and storage formats (Liu: par 0024).

Regarding claim 12, a method for automatically tuning big data workloads (Srikanth: 4068, 4070, 4074 of FIG. 4G; 4076 of FIG. 4H; par 0027) across various cloud platforms (Srikanth: 110 of FIG. 1; par 0016), the method being applied across different cloud platforms, data models, and data storage formats (Liu: par 0024), the method utilizing a tuning module in communication with a cloud platform and a user (Srikanth: 114 of FIG. 1; par 0017), the cloud platform including data storage and a data engine (Srikanth: par 0018; Li: par 0089 […Spark…]; 0132), the method comprising: 	extracting information from the cloud platform, the information impacting or associated with the performance of the big data workload (Srikanth: 4022-4028 of FIG. 4C; 4032, 4036 of FIG. 4D; par 0024); 	determining recommendations based at least in part on the information extracted from the cloud platform (Srikanth: par 0017); 	iterating through different valid hardware configurations to determine desired or 

Regarding claim 14, the method of claim 12, wherein determining recommendations is based at least in part on industry best practices, cost-based determinations (Srikanth: par 0021), and/or machine learning techniques. 

Regarding claim 15, the method of claim 14, wherein the machine learning techniques are used to identify optimal data engine settings, based at least in part on historical data of usage, metrics, and configuration of the data engine (Srikanth: par 0029; Li: par 0072).

Regarding claim 16, the method of claim 12, wherein determining desired or optimal hardware and data engine configurations is based at least in part on the size of available clusters (Liu: par 0042 […maximum/minimum cluster size…]), machine types for one or more clusters, storage policies and cost, and/or network topology of one or more clusters. 

Regarding claim 17, the method of claim 12, further comprising applying heuristics to reduce the number of hardware configurations considered during the iteration step (Liu: par 0045 […the search controller 120 may be configured to evaluate a stopping condition in connection with searching the candidate cloud configurations (170), and based on the stopping condition being met (e.g., satisfying one or more thresholds), determine that no additional searching should be performed.] – where the stopping condition functionality is an application of heuristics). 

Regarding claim 19, the method of claim 12, wherein the determined desired or optimal hardware and data engine configuration comprises modifications to spot node policies or the use of heterogeneous machine compositions (Liu: par 0048). 

Regarding claim 21, The method of claim 12, wherein applying the determined desired or optimal hardware and data engine configuration to the data engine comprises communicating with an application programming interface of the cloud platform (Srikanth: par 0015; Li: par 0087). 

Claims 13 and 18 are rejected as being unpatentable over Srikanth et al. (US 2013/0232254), in view of Li et al. (US 2017/0337138), further in view of Liu et al. (US 2018/0159727), and further in view of Murthy et al. (US 2014/0195558), hereafter “Murthy.”
Regarding claim 13, Srikanth-Li-Liu teaches the method of claim 12, further comprising storing the information extracted from the cloud platform (Srikanth: par 0020).	Srikanth-Li-Liu does not teach: 	in a data warehouse. 	Murthy teaches: 	in a data warehouse (Murthy: par 0023).	It would have been obvious to one of ordinary skill in the art to utilize the data warehouse of Murthy to store the monitoring data of Srikanth-Liu-Li with predictable results. One would be motivated to make the combination in order to provide the benefits of the extra capacity and security of data warehouse storage. One would further be motivated to make the combination because it would have been apparent that the monitoring data of Srikanth-Li-Liu could have been stored in any of a variety of entities. Accordingly, implementing the data warehouse of Murthy within the Srikanth-Li-Liu system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Srikanth-Li-Liu and Murthy relate to allocating resources for tasks using remote resources. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Murthy could have been implemented within the Srikanth-Li-Liu system with predictable results. 

Regarding claim 18, the method of claim 12, further comprising recognizing queries failing due to run time errors (Murthy: par 0052).

Claim 20 is rejected as being unpatentable over Srikanth et al. (US 2013/0232254), in view of Li et al. (US 2017/0337138), further in view of Liu et al. (US 2018/0159727), and further in view of Pangal et al. (US 2011/0167221), hereafter “Pangal.”
Regarding claim 20, Srikanth-Li-Liu does not teach the method of claim 12, further comprising determining which tables, columns, and/or partitions reside in each layer of storage. 	Pangal teaches: 	determining which tables, columns, and/or partitions reside in each layer of storage (Pangal: 630-670 of FIG. 6; par 0130). 	It would have been obvious to one of ordinary skill to implement the storage layers of Pangal within the Srikanth-Li-Liu system with predictable results. One would be motivated to make the combination in order to provide for quicker access to data that is more likely to be requested. One would further be motivated to make the combination because it would have been apparent that any of a variety of storage schemes could have been applicable within the Srikanth-Li-Liu system and therefore implementing the Pangal storage layers within the Srikanth-Li-Liu system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination in view of the substantial similarity of the references; both Srikanth-Li-Liu and Pangal relate to allocation of cloud storage resources. In view of this substantial similarity it would have been readily apparent that .

Response to Arguments
Applicant’s arguments, filed 16 December 2020, have been fully considered and are discussed in detail below.

The arguments with respect to 35 USC § 101 are irrelevant because there are no rejections under 35 USC § 101 in the present office action nor in the previous office action of May 4, 2020.

With respect to the rejection of claim 1 under 35 USC § 103, Applicant argues that Srikanth is deficient because Srikanth allegedly does not teach optimization, which Applicant asserts requires both scaling up and scaling down. Remarks, p. 13. However, the term “optimization” is not recited in the claims. Accordingly, Applicant’s argument lacks merit. Moreover, even if the claim were amended to recite the term, Examiner respectfully disagrees that the term “optimization” requires both scaling up and scaling down. The specification does not provide a controlling definition for the term and the enclosed NPL to Wikipedia and Merriam-Webster is unsupportive of Applicant’s assertion. 

With respect to claims 1 and 12, Applicant argues that instead of optimizing a workload to use less resources, Srikanth “merely alerts a user when resources are not used in an optimized manner.” Remarks, p. 14. Examiner maintains that Examiner’s arguments with respect to this issue on page 13 of the response dated May 4, 2020 are fully responsive to this argument. 

To the extent the arguments generally assert, without more, the prior art does not teach the claimed invention, Examiner maintains that the prior art does in fact meet the claim limitations at the portions cited in the rejections under 35 USC § 103. To the extent the arguments are repetitive and were addressed in the previous office action dated May 4, 2020, Examiner maintains the arguments presented therein are fully responsive to the present arguments. 

The remaining arguments do not relate to a prior art reference’s deficiency to meet or render obvious any particular claim limitation but merely assert supposed advantages of the present invention over the prior art. Examiner may not import limitations from the specification into the claims. See MPEP §2111.01(II). Accordingly, these arguments lack merit. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454